Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Kalan et al. (US 4350345) and Pierjok et al. (US 7338400) which teaches a shaft seal comprising a plenum, auxiliary blower, duct, and a first pulley and second pulley, wherein an auxiliary blower drive is mounted upon a track. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the track comprising one or more solenoids to move the auxiliary blower drive shaft between the respective positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745